UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  7/12/2021
DILENIA PAGUADA, on behalf of herself                     :
and all others similarly situated,                        :
                                                          :
                                         Plaintiff,       :               20-CV-5518 (VSB)
                                                          :
                           -against-                      :                     ORDER
                                                          :
                                                          :
WHOLESALE INTERIORS INC.,                                 :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The above-captioned action was terminated on October 9, 2020 after it was brought to

my attention that the parties had reached a settlement. On October 20, 2020, counsel for

Defendant filed a letter requesting approval a consent decree. (Doc. 14.) In light of the time

elapsed since there has been activity in this action, the parties are ORDERED to file a joint letter,

by July 16, 2021, regarding the status of this action and whether Defendant seeks to have the

Court approve the consent decree and/or whether the parties require any further intervention

from the Court.

SO ORDERED.

Dated: July 12, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge




                                                         1
2
